Case: 13-10687    Date Filed: 09/17/2013   Page: 1 of 2


                                                           [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 13-10687
                         Non-Argument Calendar
                       ________________________

                 D.C. Docket No. 2:11-cv-00025-LGW-JEG


LITHONIA HARRIS,

                                                             Plaintiff-Appellant,
                                   versus

SHERIFF BILLY DELOCH,
Appling County, et al.,
                                                               Defendants,
OFFICER ANTHONY TILLMAN,
a.k.a. Talmadge,
                                                           Defendant-Appellee.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                      ________________________

                             (September 17, 2013)

Before DUBINA, WILSON, and HILL, Circuit Judges.
              Case: 13-10687     Date Filed: 09/17/2013   Page: 2 of 2


PER CURIAM:

      Lithonia J. Harris appeals the dismissal as time barred of his § 1983 action

against Officer Anthony Tillman, arguing that his failure to effect timely service of

process was due to “inadvertence and delays due to no fault of [his own].” The

Magistrate Judge, who prepared a report and recommendation on Officer Tillman’s

motion to dismiss, agreed and recommended that the motion be denied.

      The district court, however, rejected this recommendation, finding that

Harris failed to supply either the correct address or name for defendant Tillman,

causing the excessive delay in serving him and further causing the statute of

limitations to expire before service had been effected. The court further held that

Harris’ subsequent “amendment” of his complaint to provide the defendant’s

correct name did not “relate back” to the filing of his complaint because Tillman

had no way of knowing he was being sued within the relevant time period.

Accordingly, the district court granted Tillman’s motion to dismiss, holding that

plaintiff’s complaint was not timely filed.

      We have reviewed the record and considered the chain of events that led to

the dismissal of Harris’ complaint. On balance, we conclude that the district

court’s judgment of dismissal should be affirmed. Accordingly, the judgment is

      AFFIRMED.